Case 2:20-cr-00155-VAP Document 140 Filed 06/29/21 Page 1 of 2 Page ID #:1278




                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            JUN 29 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                         No.   21-50048

                 Plaintiff-Appellee,              D.C. No.
                                                  2:19-cr-00642-VAP-1
  v.                                              Central District of California,
                                                  Los Angeles
IMAAD SHAH ZUBERI,
                                                  ORDER
                 Defendant-Appellant.


UNITED STATES OF AMERICA,                         No.   21-50084

                 Plaintiff-Appellee,              D.C. Nos.
                                                  2:20-cr-00155-VAP-1
  v.                                              2:20-cr-00155-VAP

IMAAD SHAH ZUBERI,

                 Defendant-Appellant.

Before: NGUYEN and R. NELSON, Circuit Judges.

       Appellant’s motion for bail pending appeal (Docket Entry No. 18 in No. 21-

50048 and Docket Entry No. 8 in No. 21-50084) is denied. Appellant has not

shown that the appeal raises a “substantial question” of law or fact that is “fairly

debatable,” and that “if that substantial question is determined favorably to

defendant on appeal, that decision is likely to result in reversal or an order for a

new trial of all counts on which imprisonment has been imposed,” or a sentence



KWH/MOATT
Case 2:20-cr-00155-VAP Document 140 Filed 06/29/21 Page 2 of 2 Page ID #:1279




that does not include a term of imprisonment, or a reduced sentence to a term of

imprisonment less than the total of the time already served plus the expected

duration of the appeal process. United States v. Handy, 761 F.2d 1279, 1283 (9th

Cir. 1985); see also 18 U.S.C. § 3143(b).

      The briefing schedule established previously remains in effect.




KWH/MOATT                                   2                                   21-50048
